In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2308 & 19-3333
PROTECT OUR PARKS, INC.,
and MARIA VALENCIA,
                                               Plaintiffs-Appellants,

                                 v.

CHICAGO PARK DISTRICT
and CITY OF CHICAGO,
                                              Defendants-Appellees.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 1:18-cv-3424 — John Robert Blakey, Judge.
                    ____________________

     ARGUED MAY 21, 2020 — DECIDED AUGUST 21, 2020
                ____________________

   Before MANION, BARRETT, and BRENNAN, Circuit Judges.
    BARRETT, Circuit Judge. This case is about the plaintiffs’
quest to halt construction of the Obama Presidential Center in
Chicago’s Jackson Park. First developed as the site for the Chi-
cago World’s Fair in 1893, Jackson Park has a storied place in
Chicago history, and as public land, it must remain dedicated
to a public purpose. The City made the judgment that hosting
2                                       Nos. 19-2308 & 19-3333

a center devoted to the achievements of America’s first Afri-
can-American President, who has a longstanding connection
to Chicago, fit that bill. Vehemently disagreeing, the plaintiffs
sued the City of Chicago and the Chicago Park District to stop
the project. They brought a host of federal and state claims, all
asserting variants of the theory that the Obama Presidential
Center does not serve the public interest but rather the private
interest of its sponsor, the Barack Obama Foundation.
    The district court granted summary judgment to the de-
fendants across the board, and the plaintiffs appeal. We affirm
the district court’s judgment as to the federal claims, but we
hold that it should have dismissed the state claims for lack of
jurisdiction. Federal courts are only permitted to adjudicate
claims that have allegedly caused the plaintiff a concrete in-
jury; a plaintiff cannot come to federal court simply to air a
generalized policy grievance. The federal claims allege a con-
crete injury, albeit one that, as it turns out, the law does not
recognize. The state claims, however, allege only policy disa-
greements with Chicago and the Park District, so neither we
nor the district court has jurisdiction to decide them.
                               I.
    In 2014, the Barack Obama Foundation began a nation-
wide search for the future location of the presidential library
for the 44th President. Eventually, the Foundation selected
Jackson Park on Chicago’s South Side to house the Obama
Presidential Center. The City of Chicago acquired the 19.3
acres necessary from the Chicago Park District, enacted the
ordinances required to approve the construction of the Cen-
ter, and entered into a use agreement with the Obama Foun-
dation to govern the terms of the Center’s construction, own-
ership, and operation. The Jackson Park location, the
Nos. 19-2308 & 19-3333                                          3

Foundation believed, would be best situated to “attract visi-
tors on a national and global level” and would “bring signifi-
cant long term benefits to the South Side.”
    But construction of the Center will require the removal of
multiple mature trees, as well as the closure and diversion of
roadways. It will also require the City to shoulder a number
of big-ticket expenses. Unhappy with the environmental and
financial impact of the project, the group Protect Our Parks
and several individual Chicago residents sued both the City
and the Park District to halt construction of the Center.
    The plaintiffs raised four claims that are relevant here.
First and foremost, they claimed that the defendants violated
Illinois’s public trust doctrine. Briefly stated, the public trust
doctrine limits the government’s ability to transfer control or
ownership of public lands to private parties. The plaintiffs ar-
gued that the City violated the doctrine by transferring con-
trol of public parkland to the Obama Foundation for a purely
private purpose.
    Next, the plaintiffs claimed that under Illinois law, the de-
fendants acted ultra vires—in layman’s terms, beyond their
legal authority—in entering the use agreement with the Foun-
dation. Specifically, the plaintiffs maintained that the use
agreement between the City and the Foundation violates Illi-
nois law because, among other things, it delegates decision-
making authority to the Foundation, grants the Foundation
an illegal lease in all but name, 70 ILCS 1290/1, exchanges the
property for less than equal value, 70 ILCS 1205/10-7(b), and
fails to require the City to “use, occupy, or improve” the land
transferred to it from the Park District, 50 ILCS 605/2.
4                                       Nos. 19-2308 & 19-3333

    The plaintiffs’ final two claims arise under federal law.
They argued that, by altering the use of Jackson Park and
handing over control to the Foundation, the defendants took
the plaintiffs’ property for a private purpose in violation of
the Takings Clause of the Fifth Amendment. In the same vein,
the plaintiffs asserted that the defendants deprived them of
property in a process so lacking in procedural safeguards that
it amounted to a rubberstamp of the Foundation’s decision
and violated their rights under the Due Process Clause of the
Fourteenth Amendment.
    The district court granted summary judgment to the City
and the Park District on all four of these claims, and the plain-
tiﬀs appealed from that decision. While the ﬁrst appeal was
pending, the federal government issued a provisional report
about the potential eﬀects of the project, including its eﬀects
on the environment. The plaintiﬀs then moved for relief from
the judgment under Federal Rule of Civil Procedure 60(b), al-
leging that the report was new, material evidence that under-
mined the district court’s decision. The district court denied
the motion, and the plaintiﬀs appealed again. We consoli-
dated the two appeals.
                               II.
    We’ll start with the plaintiﬀs’ appeal from the district
court’s grant of summary judgment on the state law claims.
Before we can address the merits, though, we have “an obli-
gation to assure ourselves” of our jurisdiction. DaimlerChrys-
ler Corp. v. Cuno, 547 U.S. 332, 340 (2006) (citation omitted).
And jurisdiction—speciﬁcally, the plaintiﬀs’ standing to
bring their state claims in federal court—proves to be a prob-
lem here. We asked the parties to address this issue in supple-
mental brieﬁng, and while both the plaintiﬀs and the
Nos. 19-2308 & 19-3333                                           5

defendants assure us that the plaintiﬀs have standing, we
aren’t convinced.
    The requirement of standing “is an essential and unchang-
ing part of the case-or-controversy requirement of Article III.”
Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Its elements
are familiar: “the plaintiﬀ must allege an injury in fact that is
traceable to the defendant’s conduct and redressable by a fa-
vorable judicial decision.” Casillas v. Madison Ave. Assocs., Inc.,
926 F.3d 329, 333 (7th Cir. 2019). The ﬁrst requirement—injury
in fact—is “the ‘[f]irst and foremost’ of standing’s three ele-
ments.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (al-
teration in original) (citation omitted). It requires a plaintiﬀ to
demonstrate that she “suﬀered ‘an invasion of a legally pro-
tected interest’ that is ‘concrete and particularized’ and ‘actual
or imminent, not conjectural or hypothetical.’” Id. at 1548
(quoting Lujan, 504 U.S. at 560). The parties insist that the
plaintiﬀs have adequately alleged that they will suﬀer an im-
minent, concrete injury as a result of the defendants’ alleged
violations of Illinois law.
     To understand the arguments that the parties make to sup-
port this point, one must ﬁrst understand the public trust doc-
trine, which is the basis of the plaintiﬀs’ primary state law
claim. Here’s the nutshell version: the public trust doctrine,
established in American law by Illinois Central Railroad Co. v.
Illinois, prohibits a state from alienating its interest in public
lands submerged beneath navigable waterways to a private
party for private purposes. 146 U.S. 387, 455–56 (1892). In-
stead, a state may only alienate publicly owned submerged
land to a private party if the property will be “used in pro-
moting the interests of the public” or “can be disposed of
6                                       Nos. 19-2308 & 19-3333

without any substantial impairment of the public interest in
the lands and waters remaining.” Id. at 453.
    In the time since Illinois Central, some states, including Il-
linois, have applied the doctrine to land other than navigable
waterways—which is important here because Jackson Park is
not a navigable waterway. In fact, despite the doctrine’s un-
derwater origins, most of the recent Illinois cases deal with
dry land. See Friends of the Parks v. Chi. Park Dist., 786 N.E.2d
161, 169–70 (Ill. 2003) (applying the doctrine to Chicago’s Sol-
dier Field, built on parkland reclaimed from Lake Michigan);
Paepcke v. Pub. Bldg. Comm’n of Chi., 263 N.E.2d 11, 15–16 (Ill.
1970) (applying the doctrine to Chicago’s Washington and
Douglas parks); Fairbank v. Stratton, 152 N.E.2d 569, 575 (Ill.
1958) (applying the doctrine to the reclaimed land that now
houses Chicago’s McCormick Place convention center). Once
such land has been dedicated to a public purpose, the Illinois
Supreme Court has explained, the government “hold[s] the
properties in trust for the uses and purposes specified and for
the benefit of the public.” Paepcke, 263 N.E.2d at 15. Dedica-
tion to a public purpose isn’t an “irrevocable commitment[],”
id. at 16, and judicial review of any reallocation is deferential,
particularly if the land in question has never been submerged.
Nonetheless, the doctrine requires courts to ensure that the
legislature has made a “sufficient manifestation of legislative
intent to permit the diversion and reallocation” to a more re-
strictive, less public use. Id. at 18.
   In this case, the plaintiffs argue that the defendants’ use
agreement with the Obama Foundation violates the public
trust doctrine because it transfers control of public land in
Jackson Park to the private Foundation for a purely private
purpose. And, drawing an analogy to private trust law, they
Nos. 19-2308 & 19-3333                                           7

argue that the transaction could not have been in the public
interest because it was inconsistent with the defendants’ “fi-
duciary duties.” In their telling, the public trust calls for
heightened scrutiny of a transaction if it was “tainted by self-
dealing, favoritism or conflicts of interest.” They argue that
the use agreement here fits that description for many reasons,
including that the City negotiated with the Obama Founda-
tion under the leadership of Mayor Rahm Emmanuel, who, as
President Obama’s former chief of staff, was eager to give the
Foundation a sweetheart deal.
    The parties oﬀer three reasons why the plaintiﬀs have ad-
equately alleged an injury in fact stemming from these alleged
violations of state law. (While their focus is on the public trust
doctrine, their arguments also apply to the plaintiﬀs’ allega-
tion that the City and Park District violated the statutes regu-
lating the management of public land.) First, the plaintiﬀs as-
sert that they have standing in federal court because their in-
jury would be recognized in Illinois state court. Second, the
plaintiﬀs suggest that they have standing to stop injury to
Jackson Park. And ﬁnally, the defendants—though notably,
not the plaintiﬀs themselves—argue that the plaintiﬀs have
standing as municipal taxpayers. We address each argument
in turn.
                                A.
   Illinois courts have long recognized the public’s injury
from a violation of the public trust doctrine as suﬃcient to
create a justiciable controversy. See Paepcke, 263 N.E.2d at 18.
Thus, the plaintiﬀs insist, they have suﬀered a suﬃcient in-
jury in fact to establish their standing in federal court. In other
words, the plaintiﬀs claim that the existence of a justiciable
8                                       Nos. 19-2308 & 19-3333

controversy in state court demonstrates that there is one in
federal court too.
    The plaintiﬀs misapprehend the doctrine of standing,
which is a corollary of Article III’s limitation of the “judicial
power” to the resolution of “cases” and “controversies.” U.S.
CONST. art. III, § 2, cl. 1 (capitalization omitted). The require-
ment limits the power of federal courts and is a matter of federal
law. It does not turn on state law, which obviously cannot al-
ter the scope of the federal judicial power. See Phillips Petro-
leum Co. v. Shutts, 472 U.S. 797, 804 (1985) (asserting that
standing in federal court “does not depend on [a] party’s …
standing in state court”). At the same time, federal law does
not dictate the scope of state judicial power. Article III does
not apply to the states, so “state courts are not bound by the
limitations of a case or controversy or other federal rules of
justiciability.” ASARCO, Inc. v. Kadish, 490 U.S. 605, 617
(1989). Unencumbered by these limitations, the states can em-
power their courts to hear cases that federal courts cannot—
and many states have done just that. See, e.g., F. Andrew
Hessick, Cases, Controversies, and Diversity, 109 NW. U. L. REV.
57, 65–75 (2014) (cataloguing the variations between federal
justiciability doctrines and those in state courts); JEFFREY S.
SUTTON ET AL., STATE CONSTITUTIONAL LAW: THE MODERN
EXPERIENCE 790–816 (3d ed. 2020) (excerpting examples from
state court decisions).
    This case presents a prime example. The Illinois Supreme
Court has speciﬁcally held that a plaintiﬀ can bring suit under
the public trust doctrine without showing that she “will suﬀer
special damage, diﬀerent in degree and kind from that suf-
fered by the public at large.” Paepcke, 263 N.E.2d at 18; see id.
(overruling the prior, contrary rule). Instead, the Illinois
Nos. 19-2308 & 19-3333                                                      9

Supreme Court said, “If the ‘public trust’ doctrine is to have
any meaning or vitality at all, the members of the public, at
least taxpayers who are the beneﬁciaries of [the public] trust,
must have the right and standing to enforce it.” Id. In other
words, Illinois has adopted precisely the opposite of the injury-
in-fact requirement of federal standing, which demands that
every plaintiﬀ prove that he “seek[s] relief for an injury that
aﬀects him in a ‘personal and individual way.’” Hollingsworth
v. Perry, 570 U.S. 693, 705 (2013) (citation omitted); see also
Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1621 (2020) (“[T]he ‘as-
sumption that if respondents have no standing to sue, no one
would have standing, is not a reason to ﬁnd standing.’” (quot-
ing Valley Forge Christian Coll. v. Ams. United for Separation of
Church & State, Inc., 454 U.S. 464, 489 (1982))).
    While Illinois is free to conclude that “plaintiﬀs’ rights as
residents in a trust of public lands” may be “enforced without
question,” Paepcke, 263 N.E.2d at 18, Article III doesn’t give us
the same leeway. To sue in federal court, a plaintiﬀ must also
demonstrate an injury to her “separate concrete interest.”1
Lujan, 504 U.S. at 572. The plaintiﬀs have failed to do that here:
their public trust and ultra vires claims each allege only that
the government has failed to follow the law. All residents of

    1 We note that the plaintiffs did not allege the kind of concrete injury
that many plaintiffs bringing environmental challenges do: “that they use
the affected area and are persons ‘for whom the aesthetic and recreational
values of the area will be lessened’ by the challenged activity.” Friends of
the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 183 (2000)
(quoting Sierra Club v. Morton, 405 U.S. 727, 735 (1972)). That kind of injury
is cognizable under Article III. Id.; see also Lujan, 504 U.S. at 562–63 (“Of
course, the desire to use or observe an animal species, even for purely es-
thetic purposes, is undeniably a cognizable interest for purposes of stand-
ing.”). The plaintiffs, however, made no such claim.
10                                       Nos. 19-2308 & 19-3333

Chicago—indeed, advocates for good government every-
where—desire that the government follow the law. But recog-
nizing standing based on such an “undiﬀerentiated” injury is
fundamentally “inconsistent” with the exercise of the judicial
power. Id. at 575; see also Hollingsworth, 133 S. Ct. at 2662 (“[A]
‘generalized grievance,’ no matter how sincere, is insuﬃcient
to confer standing.”); Valley Forge Christian Coll., 454 U.S. at
482–83. For Article III purposes, the plaintiﬀs are nothing
more than “concerned bystanders,” and concerned bystand-
ers are not entitled to press their claims in federal court.
United States v. Students Challenging Regulatory Agency Proce-
dures (SCRAP), 412 U.S. 669, 687 (1973). The fact that Illinois
would permit them to do so in state court is irrelevant to the
Article III inquiry.
                                B.
    The plaintiﬀs have an alternative argument: they argue
that they have standing because Jackson Park will suﬀer an
injury in fact as a result of the defendants’ violations of state
law. On this theory, the City’s plan to turn part of Jackson
Park into the Obama Presidential Center will cause irrepara-
ble “damage to Jackson Park” that is “fairly traceable to the
construction project.” The alleged damage includes, for exam-
ple, departing from Frederick Law Olmsted’s original plan for
the landscape of Jackson Park and jeopardizing the Park’s list-
ing on the National Register of Historic Places.
    But this argument fares no better than the last. Even if the
Obama Presidential Center will damage Jackson Park, “[t]he
relevant showing for purposes of Article III standing … is not
injury to the environment but injury to the plaintiﬀ.” Friends
of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
167, 181 (2000). The plaintiﬀs can’t repackage an injury to the
Nos. 19-2308 & 19-3333                                                       11

park as an injury to themselves. Nor can they sue on behalf of
the park, which is what they seem to be trying to do. In lim-
ited circumstances, the doctrine of “third-party standing”
permits a plaintiﬀ to sue to vindicate the rights of someone
else. See, e.g., Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) (not-
ing that the “Court has allowed standing to litigate the rights
of third parties when enforcement of the challenged re-
striction against the litigant would result indirectly in the vi-
olation of third parties’ rights” (emphasis and citation omit-
ted)). Here, though, the plaintiﬀs are trying to raise the rights
of something else. Among the many problems with this ma-
neuver is the fact that Jackson Park has no rights of its own to
assert. Cf. ECUADOR CONST. tit. II, ch. 7, art. 71 (granting rights
to nature).
                                      C.
    Finally, the defendants—but, notably, not the plaintiﬀs—
argue that the plaintiﬀs have standing as municipal taxpayers
of the City of Chicago. 2 The defendants took precisely the


    2 The defendants vaguely argue that “among the plaintiffs       … are Chi-
cago taxpayers.” We take their argument to refer to plaintiff Maria Valen-
cia, the only individual plaintiff remaining in the case. The record reflects
that Valencia is a resident and taxpayer of the City of Chicago. But the
record is silent as to Protect Our Parks—though as a nonprofit group, it
presumably is not a municipal taxpayer. As an organization, then, Protect
Our Parks would only have standing to the extent that “its members
would otherwise have standing to sue in their own right.” Friends of the
Earth, 528 U.S. at 181. But the record is silent, too, on the group’s member-
ship. We thus proceed on the understanding that the municipal taxpayer
standing argument hinges on Valencia. See Chi. Joe’s Tea Room, LLC v. Vil-
lage of Broadview, 894 F.3d 807, 813 (7th Cir. 2018) (noting that Article III is
satisfied if “there is at least one individual plaintiff who has demonstrated
standing” (citation omitted)).
12                                      Nos. 19-2308 & 19-3333

opposite position in the district court, where they raised the
plaintiﬀs’ lack of municipal taxpayer standing as one reason
why the district court should dismiss the state-law claims on
jurisdictional grounds. In response, the plaintiﬀs asserted that
they had municipal taxpayer standing, and the district court
accepted that argument.
    Things have changed on appeal. The plaintiﬀs’ supple-
mental brief doesn’t even mention municipal taxpayer stand-
ing, while the defendants now champion it as the basis for ju-
risdiction. It is not obvious why the plaintiﬀs have failed to
embrace a district court decision in their favor, but the reason
for the defendants’ change of heart is easy to see—having se-
cured a judgment on the merits, they’d prefer an aﬃrmance
to a dismissal. Still, the defendants were right the ﬁrst time
around: municipal taxpayer standing does not justify federal
jurisdiction over these state-law claims.
     Municipal taxpayer standing is a bit of a relic in the mod-
ern landscape of standing. It derives from Crampton v. Zabris-
kie, in which the Supreme Court held that “there is at this day
no serious question” about “the right of resident tax-payers to
invoke the interposition of a court of equity to prevent an il-
legal disposition of the moneys of the county or the illegal cre-
ation of a debt which they in common with other property-
holders of the county may otherwise be compelled to pay.”
101 U.S. 601, 609 (1879). The Court cited Crampton approv-
ingly a half-century later in Frothingham v. Mellon, which re-
jected the proposition that standing to sue the federal govern-
ment could be based merely on a plaintiﬀ’s status as a federal
taxpayer. 262 U.S. 447, 487–88 (1923). En route to that holding,
the Court distinguished between municipal taxpayers, who
have a “peculiar relation … to the [municipal] corporation,
Nos. 19-2308 & 19-3333                                                       13

which is not without some resemblance to that subsisting be-
tween stockholder and private corporation,” and federal tax-
payers, any one of whom shares her “interest in the moneys
of the treasury … with millions of others.” Id. at 487. It thus
left undisturbed “the rule, frequently stated by this court, that
resident taxpayers may sue to enjoin an illegal use of the mon-
eys of a municipal corporation.” Id. at 486.
    The rule remains undisturbed, but it has grown increas-
ingly anomalous. Smith v. Jeﬀerson Cty. Bd. of Sch. Comm’rs, 641
F.3d 197, 221–23 (6th Cir. 2011) (en banc) (Sutton, J., concur-
ring) (“While the municipal-taxpayer standing doctrine has
stood still, … standing principles have moved on.”). Alt-
hough the Court has not actually relied on municipal tax-
payer standing in decades, it has continued to assume the
doctrine’s validity. See, e.g., DaimlerChrysler, 547 U.S. at 349.
Meanwhile, it has developed a substantial body of law vigor-
ously enforcing the principle that injuries cognizable under
Article III cannot be “generalized,” Lujan, 504 U.S. at 575–76,
“undiﬀerentiated,” United States v. Richardson, 418 U.S. 166,
177 (1974), or insuﬃciently “particularized,” Spokeo, 136 S. Ct.
at 1548. It has also repeatedly emphasized that neither state
nor federal taxpayers can satisfy this standard in a suit against
the government for the illegal expenditure of taxpayer funds. 3

    3  Since Frothingham, the Court has only acknowledged standing for
federal taxpayers in one substantive area—Establishment Clause cases.
See Flast v. Cohen, 392 U.S. 83, 102–04 (1968). Even then, it has been reluc-
tant to find Flast’s requirements satisfied. See, e.g., Hein v. Freedom from Re-
ligion Found., Inc., 551 U.S. 587, 593 (2007) (plurality opinion) (denying fed-
eral taxpayer standing in an Establishment Clause challenge because the
allegedly illegal expenditures were made from general executive branch
appropriations rather than specific congressional appropriations); Valley
14                                             Nos. 19-2308 & 19-3333

See DaimlerChrysler, 547 U.S. at 345. Yet it has never explained
why municipal taxpayers are diﬀerently situated—and it
might ﬁnd that diﬃcult to do. Frothingham suggested that the
city or county resident has a “peculiar relationship” with her
local government, while the state or federal citizen has only a
“minute” or “remote” tie to hers. 262 U.S. at 487. Maybe that’s
true in Grover’s Corners. See THORNTON WILDER, OUR TOWN
(1938). But why is a suit brought by one of Chicago’s 2.6 mil-
lion residents any more particularized than a suit by any of
the 579,000 citizens of Wyoming? QuickFacts, U.S. CENSUS
BUREAU, https://www.census.gov/quickfacts/fact/table/WY,c
hicagocityillinois/PST045219 (last visited Aug. 20, 2020).
    There’s reason to think that the Court has recognized this
reality—at least one opinion has hinted that municipal tax-
payer standing should be brought into line with modern
standing doctrine. ASARCO, 490 U.S. at 613 (plurality opin-
ion) (“We have indicated that the same conclusion may not
hold for municipal taxpayers, if it has been shown that the ‘pe-
culiar relation of the corporate taxpayer to the municipal cor-
poration’ makes the taxpayer’s interest in the application of
municipal revenues ‘direct and immediate.’” (emphasis
added)). But undertaking that task is the Court’s job, not ours.
See Agostini v. Felton, 521 U.S. 203, 237 (1997) (explaining that
lower courts are not free to “conclude [that] more recent cases
have, by implication, overruled an earlier precedent” but
must instead “follow [a] case which directly controls” (cita-
tion and internal quotation marks omitted)). So, in analyzing
whether the plaintiﬀs’ injury is cognizable, we will not ask
whether it is concrete and particularized. Instead, we will ask

Forge Christian Coll., 454 U.S. at 479–80 (denying federal taxpayer standing
in an Establishment Clause challenge to executive action).
Nos. 19-2308 & 19-3333                                         15

only whether the elements of municipal taxpayer standing
have been satisﬁed.
    Municipal taxpayer standing has two threshold require-
ments. First, and most obviously, the plaintiﬀ must actually
be a taxpayer of the municipality that she wishes to sue. Free-
dom from Religion Found., Inc. v. Zielke, 845 F.2d 1463, 1470 (7th
Cir. 1988). Second, the plaintiﬀ must establish that the munic-
ipality has spent tax revenues on the allegedly illegal action.
Id. The second requirement comes from the Supreme Court’s
decision in Doremus v. Board of Education, which requires a
plaintiﬀ to show that “the taxpayer’s action … is a good-faith
pocketbook action.” 342 U.S. 429, 434 (1952). The plaintiﬀ
must be able to show that she has “the requisite ﬁnancial in-
terest that is, or is threatened to be, injured by” the municipal-
ity’s illegal conduct. Id. at 435.
   The burden of establishing standing is on the plaintiﬀs. See
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 411–12 (2013). As
we’ve already mentioned, though, the plaintiﬀs aren’t the
ones who have invoked municipal taxpayer standing—the
defendants are. And despite their support of this theory now,
the defendants’ earlier argument against it was better. As the
defendants told the district court, the record doesn’t support
the conclusion that the plaintiﬀs have suﬀered a direct pock-
etbook injury from the conversion of part of Jackson Park into
the campus of the Obama Presidential Center. That is so for
several reasons.
   For one thing, a plaintiﬀ who asserts municipal taxpayer
standing “must show that the municipality has actually ex-
pended funds on the allegedly illegal elements of the disputed
practice.” Nichols v. City of Rehoboth Beach, 836 F.3d 275, 282
(3d Cir. 2016) (emphasis added). Here, the plaintiﬀs argue
16                                       Nos. 19-2308 & 19-3333

that the “allegedly illegal elements”—which is to say, the ele-
ments of the defendants’ actions that violate the public trust
doctrine—are the construction and operation of the Obama
Presidential Center. But the Obama Foundation—not the
City—will bear the project’s costs. The City’s agreement with
the Foundation provides that the cost of initially constructing
the Center, of operating the Center once it is built, and of
maintaining the Center going forward will all be the Founda-
tion’s responsibility. Thus, no tax dollars will be spent to build
or operate the Center. And “if no tax money is spent on the
allegedly [illegal] activity,” then “[a] plaintiﬀ’s status as a mu-
nicipal taxpayer is irrelevant for standing purposes.” Freedom
from Religion Found., 845 F.2d at 1470.
    To be sure, the City is set to spend millions of dollars to
prepare the Jackson Park site for construction of the Center,
even though it isn’t paying for the Center itself. Specifically,
the City will pay for three projects: alteration and rerouting of
roadways, including removing Cornell Drive and converting
the roadway into parkland; environmental remediation and
utilities work; and construction of athletic facilities. But the
plaintiffs have not claimed that those three projects them-
selves violate the public trust doctrine or are otherwise be-
yond the City’s power to undertake. That means that those
projects cannot be the allegedly offending elements of the de-
fendants’ actions, which in turn means that the City’s spend-
ing on those projects is beside the point for municipal tax-
payer standing. Cf. Gonzales v. North Township, 4 F.3d 1412,
1416 (7th Cir. 1993) (rejecting municipal taxpayer standing to
challenge the display of a crucifix in a public park because the
city did not pay to acquire, display, or maintain the crucifix
itself). If the allegedly illegal conduct is the construction and
operation of the Center, and taxpayer dollars aren’t being
Nos. 19-2308 & 19-3333                                        17

spent on that conduct, then that alone is enough to defeat the
plaintiffs’ municipal taxpayer standing.
    But even if we accepted that the City-funded projects are
relevant, there is yet another problem—there has been no
showing that the City will pay for those projects with munic-
ipal taxes. See Amnesty Int’l USA, 568 U.S. at 411–12 (noting
that “at the summary judgment stage,” a plaintiﬀ “can no
longer rest on … ‘mere allegations,’ but must ‘set forth’ by af-
ﬁdavit or other evidence ‘speciﬁc facts’” supporting standing
(citation omitted)). It is not enough to simply allege that the
City is spending money; the existence of municipal taxpayer
standing depends on where the money comes from. The par-
ties fail to grapple with the possibility that the relevant funds
come from a source other than tax dollars. And that possibil-
ity isn’t remote—nearly a third of the City’s revenue comes
from nontax sources. See CITY OF CHICAGO, 2020 BUDGET
OVERVIEW 38, https://www.chicago.gov/content/dam/city/de
pts/obm/supp_info/2020Budget/2020BudgetOverview.pdf
(last visited Aug. 20, 2020) (noting that 32.9% of the City’s
budget was derived from nontax revenue). These nontax
sources are as varied as licensing fees, parking tickets, conces-
sions contracts, and federal and state grants. Id. at 37–38 (cat-
aloguing the sources of city revenue); id. at 48 (noting that the
City received $1.66 billion in grants during its 2019 ﬁscal year
and projecting that grants will account for 14% of the budget
for the 2020 ﬁscal year). It would be far too simplistic to con-
clude that the City is spending tax money on a project simply
because it is spending some money on a project.
   Municipal taxpayers have standing to sue only when they
have both identiﬁed an action on the city’s part that is alleg-
edly illegal and adequately shown that city tax dollars will be
18                                       Nos. 19-2308 & 19-3333

spent on that illegal activity. See Cantrell v. City of Long Beach,
241 F.3d 674, 683–84 (9th Cir. 2001). Here, neither prong is sat-
isﬁed. Thus, the plaintiﬀs’ status as municipal taxpayers is in-
suﬃcient to confer Article III standing.
                               III.
    We now turn to the plaintiﬀs’ two federal claims: that the
defendants took their property in violation of the Fifth and
Fourteenth Amendments. See U.S. CONST. amend. V (“[P]ri-
vate property [shall not] be taken for public use, without just
compensation.”); U.S. CONST. amend. XIV, § 1, cl. 3 (“[N]or
shall any State deprive any person of … property, without
due process of law.”). Neither of these claims can get oﬀ the
ground unless the plaintiﬀs prove that they have a private
property interest in Jackson Park. To accomplish that, the
plaintiﬀs return to the public trust doctrine and add a twist:
they argue that the public trust doctrine not only curtails a
state’s ability to transfer public land to a private party but also
confers a private property right on members of the public.
Analogizing to the law of trusts, the plaintiﬀs insist that they
are “beneﬁciaries” of Jackson Park, which the defendants
hold in trust on the public’s behalf. And, according to the
plaintiﬀs, this “beneﬁcial interest” is private property that is
protected by the United States Constitution.
    Unlike the state claims, the federal claims do allege a cog-
nizable injury: the deprivation of a property right. See Warth
v. Seldin, 422 U.S. 490, 500 (1975) (explaining that standing “of-
ten turns on the nature and source of the claim asserted”). To
be sure, the alleged property right—a beneﬁcial interest in a
public park—is highly unusual, and one might be immedi-
ately skeptical about whether it exists. But when the existence
of a protected property interest is an element of the claim,
Nos. 19-2308 & 19-3333                                                     19

deciding whether the interest exists virtually always goes to
the merits rather than standing. Booker-El v. Superintendent,
Ind. State Prison, 668 F.3d 896, 900 (7th Cir. 2012) (“Were we to
require more than a colorable claim [to a property interest],
we would decide the merits of the case before satisfying our-
selves of standing.”). So, for example, in Booker-El, we held
that a plaintiﬀ had standing to assert a procedural due pro-
cess claim against prison administrators for mismanaging a
general recreation fund held for the beneﬁt of inmates, even
though we concluded, on the merits, that Indiana law did not
give the plaintiﬀ a protected property interest in the fund. Id.
at 900–01. 4 As cases like Booker-El illustrate, it is not unusual
for the distinction between standing and the merits to cause
conceptual trouble when a plaintiﬀ alleges the deprivation of
a dubious property or liberty interest. See id. at 899 (noting
that an argument that the plaintiﬀ lacked standing because he
lacked a protected property interest “conﬂates standing with
the merits”); cf. Matushkina v. Nielsen, 877 F.3d 289, 292 (7th
Cir. 2017) (noting that when a “plaintiﬀ does not have a legal
right enforceable in a federal court … it is not always obvi-
ous … whether the problem is a lack of standing or lack of a
viable claim on the merits”). Yet as we have explained before,
to say that a claim “is not worth anything” is a determination
“that concerns the merits rather than … jurisdiction.

    4   In this case, the plaintiffs claim a shared property right, insofar as
they claim that they, along with other members of the public, have a ben-
eficial interest in Jackson Park. The mere fact that the alleged right is
widely shared does not defeat standing. Being deprived of one’s property
is a concrete and particularized injury, even if the property is intangible
or one’s ownership is fractional. See Spokeo, 136 S. Ct. at 1548–49; Warth,
422 U.S. at 501 (noting that an injury can be “distinct and palpable … even
if it is an injury shared by a large class of other possible litigants”).
20                                             Nos. 19-2308 & 19-3333

Otherwise every losing suit would be dismissed for lack of
jurisdiction.” Owsley v. Gorbett, 960 F.3d 969, 971 (7th Cir.
2020) (citation omitted).
    And so we turn to the merits, which are easily dispatched.
To show that they are similarly situated to beneﬁciaries of a
private trust, the plaintiﬀs emphasize the word “trust” in
“public trust doctrine” and quote cases describing public
parkland as being held “in trust” and “for the beneﬁt of the
public.” Paepcke, 263 N.E.2d at 15; see also Ill. Cent., 146 U.S. at
452 (referring to the state’s ownership of submerged land as
“a title held in trust for the people of the state”). Their argu-
ment disintegrates, however, when one reads more than the
snippets they cite. Paepcke is particularly devastating: in that
case, the Illinois Supreme Court held that those owning land
adjacent to or in the vicinity of a public park possess no pri-
vate property right in having the parkland committed to a
particular use. 263 N.E.2d at 16; see also Petersen v. Chi. Plan
Comm’n of City of Chi., 707 N.E.2d 150, 155 (Ill. App. Ct. 1998)
(rejecting a procedural due process claim based on the expan-
sion of the Museum of Science and Industry on the ground
that the plaintiﬀs had no protectible property interest in Jack-
son Park). If adjacent landowners have no protected interest
in public land, then the plaintiﬀs don’t have one either. Alt-
hough the plaintiﬀs wish it were otherwise, the Illinois cases
make clear that the public trust doctrine functions as a re-
straint on government action, not as an aﬃrmative grant of
property rights. 5


     5And even if the doctrine conferred a property interest on members
of the public, that interest would not necessarily qualify for protection un-
der the Constitution. Town of Castle Rock v. Gonzales, 545 U.S. 748, 757
Nos. 19-2308 & 19-3333                                                      21

    The lack of a property interest is the most fundamental de-
fect in both of the plaintiﬀs’ federal claims, yet it is by no
means the only one. With respect to the takings claim, the
plaintiﬀs seek injunctive relief but not money damages. Alt-
hough the plaintiﬀs don’t spell out their argument, the re-
quest for injunctive relief suggests that their complaint is that
the Center does not qualify as a “public use” rather than that
the City has failed to pay them “just compensation.” U.S.
CONST. amend. V. This is a losing argument. Even assuming
that the City’s use agreement with the Foundation qualiﬁes as
a transfer to a private party, the Supreme Court held in Kelo
v. City of New London that a transfer to a private owner can still
be constitutional if it is done for a “public purpose.” 545 U.S.
469, 483–84 (2005). What’s more, the City’s judgment that a
particular transfer and use has a public purpose is entitled to
deference. Id. at 488–89. It’s hard to see, then, how we could
“second-guess the City’s determination[]” that building the
Center—with its museum, public library branch, auditorium,
athletic center, gardens, and more—is a use with public ben-
eﬁts. Id. at 488.
    The plaintiﬀs’ procedural due process claim also has prob-
lems beyond the lack of a protected property interest. For this
claim to succeed, the plaintiﬀs must establish that the proce-
dures they received fell short of minimum constitutional re-
quirements, Doe v. Purdue Univ., 928 F.3d 652, 659 (7th Cir.
2019), and the plaintiﬀs have failed to identify what greater
process they were due. The City enacted four separate


(2005) (“Although the underlying substantive interest is created by ‘an in-
dependent source such as state law,’ federal constitutional law determines
whether that interest rises to the level of a ‘legitimate claim of entitlement’
protected by the Due Process Clause.” (citation omitted)).
22                                      Nos. 19-2308 & 19-3333

ordinances approving various aspects of the Center. The votes
on those ordinances came after multiple public hearings at
which residents could raise their concerns about the City’s in-
tended plans. And the Illinois General Assembly amended
the Illinois Park District Aquarium and Museum Act to explic-
itly authorize cities and park districts to erect, operate, and
maintain “presidential libraries, centers, and museums” in
public parks. 70 ILCS 1290/1. We have noted that a “legislative
determination provides all the process that is due.” Dibble v.
Quinn, 793 F.3d 803, 809 (7th Cir. 2015) (citation omitted). If
one legislative determination is enough, then ﬁve determina-
tions are overkill.
    In short, the plaintiﬀs’ Fifth and Fourteenth Amendment
claims fail on the merits, and we aﬃrm the grant of summary
judgment on both.
                               IV.
    We have one ﬁnal bit of housekeeping. The plaintiﬀs also
challenge the district court’s denial of their motion for relief
from the judgment under Federal Rule of Civil Procedure
60(b). Rule 60(b) permits a district court to grant “relief from
a judgment or order” for a number of speciﬁed reasons. In
their motion, the plaintiﬀs suggested two reasons why the
district court should revisit its resolution of their public trust
claim. First, the plaintiﬀs argued that “new and material evi-
dence” had come to light. See FED. R. CIV. P. 60(b)(2). This ar-
gument was based on a provisional report completed by the
National Park Service and the Federal Highway Administra-
tion as part of assessing whether federal roadway projects or
other alterations connected to the construction of the Center
would have an “adverse eﬀect” on Jackson Park’s listing on
the National Register of Historic Places, see 54 U.S.C. § 306108;
Nos. 19-2308 & 19-3333                                         23

36 C.F.R. § 800.5, or qualify as a “major federal action” subject
to the National Environmental Policy Act, see 42 U.S.C.
§ 4332(C). And second, the plaintiﬀs argued that the contin-
ued application of the district court’s judgment was inequita-
ble. See FED. R. CIV. P. 60(b)(5).
    As we’ve explained, however, the plaintiﬀs lack Article III
standing to bring the public trust claim in the ﬁrst place. That
pulls the rug out from under their arguments in favor of Rule
60(b) relief. Whatever the merits of those arguments, both we
and the district court lack jurisdiction to resolve the plaintiﬀs’
public trust claim. That puts to rest any contention that the
district court should have revisited its holding on that count.
We thus aﬃrm the denial of the motion, albeit on diﬀerent
grounds.
                              ***
    While we affirm the grant of summary judgment on the
Fifth and Fourteenth Amendment claims, we vacate the grant
of summary judgment on the public trust and ultra vires
claims. We hold that the plaintiffs lack standing to bring those
latter claims in federal court, and therefore that the district
court should have dismissed them for lack of jurisdiction. We
also affirm the denial of the motion for relief from the judg-
ment under Rule 60(b).
   The judgment is AFFIRMED in part and VACATED in
part, and the case is REMANDED.